—Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered June 30, 1994, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the third degree, reckless endangerment in the first degree and unauthorized use of a vehicle in the third degree, and sentencing him to consecutive terms of 31/2 to 7 years on the possession and endangerment convictions to be served concurrently with a prison term of 1 year on the vehicle conviction, unanimously affirmed.
The 28-month period between defendant’s plea and sentencing was, to the extent complained of by defendant, attributable to his incarceration in New Jersey on outstanding warrants, and we reject his claim that the People were remiss in their attempts to extradite him. Defendant’s other claim that his plea was defective is unpreserved and without merit. Concur—Milonas, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.